DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese et al. (WO 2014/153645).
Considering Claims 10 and 12:  Giese et al. teaches a method for preparing a composition comprising dissolving a phenol formaldehyde resin into water/a solvent to form a solution, and adding nanocellulsoe to the solution to form a suspension, and processing the suspension to prepare a composite (35:5-36:14) having a nanocellulose content of 5 to 50, preferably 10 to 15 weight percent (27:25-28).  Giese et al. teaches the composite made from the process.
	Giese et al. does not teach the claimed ratio of the solvent, polymer and cellulose.  However, this ratio is only present in an intermediate and not the final product.  The structure of the intermediate does not provide structural features to the final product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claim 15:  Giese et al. teaches the composite as comprising a plasticizer (28:1-4).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2016/0016345).
Considering Claims 10, 13, and 14:  Kumar et al. teaches a process for preparing a composition comprising dissolving a polyacrylonitrile polymer in a solvent, adding nanocellulose to the solution to form a suspension, and processing the composition to make a composite (¶0014).  Kumar et al. teaches the composition as comprising 30% of cellulose nanofibrils (¶0023).  Kumar et al. teaches the composition made by the process.
Kumar et al. does not teach the claimed ratio of the solvent, polymer and cellulose.  However, this ratio is only present in an intermediate and not the final product.  The structure of the intermediate does not provide structural features to the final product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (US 2016/0194462).
Considering Claims 10, 11, 13, and 14:  Wada et al. teaches a method of making a composition comprising dissolving polyvinyl alcohol in a solvent, adding cellulose nanofibrils to form a suspension, and process the suspension to form the composite (¶0061).  Wada et al. teaches the composition as comprising 10 to 25 weight percent of cellulose nanofibers (Table 2).  Wada et al. teaches the composition made from the process.
Wada et al. does not teach the claimed ratio of the solvent, polymer and cellulose.  However, this ratio is only present in an intermediate and not the final product.  The structure of the intermediate does not provide structural features to the final product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.

Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed process.  The closest prior art of record is discussed above.  The prior art of record does not teach processing a polymer, nanocellulose, and solvent in the claimed ratio to arrive at the biodegradable plastic comprising the nanocellulose in the range of 10 to 40 weight percent.  The instant claims require a very specific ratio of the components in the in the intermediate suspension, followed by a process step to arrive at a specific range of nanocellulose.  

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that the product claims 10-15 depend from an allowable process claim is not persuasive.  Claims 10-15 are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  As the references teach the same final product as the instant claims, they read on the product by process claims despite a difference in the means of preparing the composites.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767